     Case 1:21-cv-01009-NONE-BAM Document 15 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       LANCE WILLIAMS,                                  Case No. 1:21-cv-01009-NONE-BAM (PC)
12                        Plaintiff,                      ORDER DENYING MOTION TO AMEND
                                                          COMPLAINT AS MOOT
13            v.
                                                          (ECF No. 13)
14       CORCORAN STATE PRISON, et al.,
15                        Defendants.
16

17           Plaintiff Lance Williams (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           Plaintiff initiated this action on June 25, 2021, together with a motion to file a first

20   amended complaint. (ECF Nos. 1, 2.) On August 4, 2021, the Court issued an order granting

21   Plaintiff’s motion to file a first amended complaint within thirty (30) days.1 (ECF No. 10.) On

22   September 9, 2021, Plaintiff timely filed his first amended complaint, together with a renewed

23   motion to amend the complaint. (ECF Nos. 13, 14.)

24           In his motion, Plaintiff states that he previously informed the Court of his intent to file an

25   amended complaint, which is attached. (ECF No. 13.) As the Court already granted Plaintiff

26
     1
27     Together with that order, the undersigned issued findings and recommendations regarding
     Plaintiff’s motion for protective order and immediate injunction, which were adopted in full by
28   the District Judge on August 30, 2021. (ECF No. 12.)
                                                       1
     Case 1:21-cv-01009-NONE-BAM Document 15 Filed 09/13/21 Page 2 of 2


 1   leave to file a first amended complaint, the renewed motion is unnecessary.

 2          Accordingly, Plaintiff’s motion to amend, (ECF No. 13), is DENIED as moot. The first

 3   amended complain will be screened in due course.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 13, 2021                         /s/ Barbara   A. McAuliffe       _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
